COURT OF APPEALS OF VIRGINIA

Present: Judges Kelsey, Haley and Beales
Argued at Chesapeake, Virginia


GEORGE NATHANIAL VALENTINE, JR., S/K/A
 GEORGE NATHAN VALENTINE, JR.
                                                                 MEMORANDUM OPINION * BY
v. Record No. 2901-06-1                                           JUDGE D. ARTHUR KELSEY
                                                                         MAY 6, 2008
COMMONWEALTH OF VIRGINIA


                    FROM THE CIRCUIT COURT OF THE CITY OF NORFOLK
                                  Joseph A. Leafe, Judge

                  Harry Dennis Harmon, Jr., for appellant.

                  Robert H. Anderson, III, Senior Assistant Attorney General
                  (Robert F. McDonnell, Attorney General, on brief), for appellee.


       A jury convicted George Nathanial Valentine of five burglaries, four grand larcenies, two

petit larcenies, and two conspiracies. His petition for appeal challenged his convictions on various

grounds. Pursuant to Code § 17.1-407(C), a judge of this Court issued a per curiam order rejecting

Valentine’s petition as meritless. Valentine requested review by a three-judge panel under Code

§ 17.1-407(D). The three-judge panel granted Valentine’s petition in part, limited to a single issue:

“Was the evidence sufficient to support the conviction for grand larceny of the property of Ann

Schiller.” Order, No. 2901-06-1 (Sept. 11, 2007).

       In his appellant’s brief, Valentine argues the grand larceny conviction cannot stand because

the property stolen from Schiller did not meet the $200 threshold required for a grand larceny

conviction under Code § 18.2-95(ii). We do not address this argument, however, because “we

disagree with the assumption underlying it.” Lay v. Commonwealth, 50 Va. App. 330, 335, 649

S.E.2d 714, 716 (2007). As the conviction and sentencing orders, closing arguments, and verdict

       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
forms all confirm — Valentine was convicted of petit larceny of the property of Ann Schiller.

Whether the value of Schiller’s property fell below the $200 threshold for grand larceny has no

legal relevance. See Foster v. Commonwealth, 44 Va. App. 574, 578, 606 S.E.2d 518, 520 (2004),

aff’d, 271 Va. 235, 623 S.E.2d 902 (2006) (noting that the “value of the goods taken is not an

element of petit larceny”).

       In short, Valentine’s argument is “self-defeating,” Lay, 50 Va. App. at 337, 649 S.E.2d at

717, and undeserving of further appellate consideration. We thus affirm his conviction for petit

larceny of the property of Ann Schiller.



                                                                                          Affirmed.




                                                -2-